HUNT, District Judge
(after stating the facts as above). The opinion of the lower court shows that the question there presented was whether the government had a vested right to conduct the condemnation proceedings in eminent domain, which were initiated before April 3. 1905, to final determination, and to register the judgment in the same manner as if the act of April 3, 1905, had never beeen passed. If was thus accepted, apparently, as a correct premise that the new law forbade the record of any map; and, after proceeding to discuss the question whether Act No. 23 merely related to procedure or destroyed a vested right, it was concluded- by the learned judge that the United Stales had no vested right of registration, and was therefore restricted to the record of the order of condemnation in words and figures only. *306But as the case is presented to us, we will go behind the assumed premise, and ascertain the scope and meaning of Act No. 23, as applied to maps and plans attached to and made integral parts of judgments and conveyances.
Under the eminent domain statutes of Hawaii an action is commenced by filing a petition and issuing a summons thereon. The petition must contain, among other information, a description of each and every piece of land sought to be condemned, and must be accompanied by a map, which shall correctly delineate the land sought to be condemned and its location. The statute, after prescribing how and what notice must be given, and when judgments must be paid, also provides as follows:
“Sec. 506. Final order of condemnation. When all payments required by tbe final judgment have been made, the court shall make final order of condemnation, which, must describe the-property condemned and the purposes of such condemnation, a certified copy of which must be filed and recorded in the office of the registrar of conveyances; and thereupon the property described shall vest in the plaintiff.” . Rev. Laws Hawaii 1905.
The direct1 language of this provision makes it plain that the judgment must be filed and recorded before the property vests in the plaintiff. By the use of the adverb “thereupon” the law fixes the time when title shall vest; that is, when the act of filing and recording the certified copy of the judgment is done, and not until then. Spangler v. Sanborn, 7 Colo. App. 102, 43 Pac. 905. The reason for requiring such registry must also lie in the general rule that the judgment, unless filed and recorded, would not create a lien upon the realty involved, or conclude any who were not parties to the condemnation proceedings. Lindsey v. Kainana, 4 Haw. 165; Baker v. Morton, 79 U. S. 150, 20 L. Ed. 262.
Further suggestions might be made, such, for instance, as possible consequences between the grantee and an innocent third person, why protection to title demands that a judgment in condemnation, as well as a deed for realty, should be put upon the public records; but it is unnecessary to advance them, for, in the territory of Hawaii, the policy of registration of deeds is expressed by statute, which prescribes that all deeds must be. recorded, or they will be void as against subsequent purchasers without notice. Rev. Laws, Hawaii 1905, § 2380. Viewed, therefore, from the standpoint of obedience to literal statutory mandate, and considering, as well, the objects underlying recording statutes generally, recording of the judgment was essential to that fixed right of present or future enjoyment which obviously the United States desired, while registration of both deed and judgment was essential to make the government secure in title as against subsequent purchasers.
In construing Act No. 23 we find that its scope is narrower than the ■ court below held it to be. We do not think that the several provisions of the statute indicate that the subject of recording judgments in condemnation suits was covered by its terms, or that the Legislature intended the act to be a substitute for section 506 of the Revised Laws of Hawaii of 1905, or that it affects the recording of conveyances *307wherein a description of the property conveyed is included without reference to plats on file in the registrar’s office.
By the filing of plans of land, referred to in section 1, is meant surveyors’ maps, or other plats or plans prepared by draftsmen, which may appropriately be made parts of the archives, and to which reference may be made in conveyances, but which have no relation to im dependent descriptions of property shown on maps inserted in instruments of conveyance or judgments in condemnation.
Section 2 of the act deals primarily with the subject of what writings and mathematical markings must appear upon a plan authorized to be filed under section 1, and expressly recognizes that conveyances may be made in cases where property is subdivided into lots, with reference to a plan or map filed with the registrar. It is, of course, a common practice to transfer property by incorporating in the body of the instrument a mere general description of the lot by number and block, followed by reference to the particular marking and showing upon a plat or map as on file in the office of the registrar of conveyances of the county or locality in which the property is situated. This method presupposes that there is on file, as part of the archives, a plat of the laud referred to, made as the statute may point out, and which, by such reference, becomes part of the description in the conveyance. But Act No. 23, while it may affect registration of judgments and deeds which merely refer for description to plats or plans on file, in that it makes it unlawful to receive plats not conforming to the specific provisions of sections 1, 2, and 3 of the statute, canno't he extended to prevent the record of deeds or judgments in condemnation which are not offered for filing and record as plans of land, and do not attempt to transfer by lot number and reference to plats on file with the registrar, but do convey by independent descriptions, parts of which descriptions are maps or plats attached to and included in the orders or instruments of conveyance.
Section 3 of the act prescribes the size of the cloth upon which a plan is shown, and fixes the scale upon which it must be drawn. It has nothing to do with conveyances, and, so far as it aids us at all in gathering the meaning of the whole act, it confirms the view that only such plans as have been enumerated in the preceding sections are included.
Section 4, in forbidding the registrar to accept for record and to record any plan of land after Act No. 23 became effective, must be construed with relation to the context, which has to do exclusively with plans and surveys of property filed as such, and does not control the record of deeds of property or judgments in condemnation where, as before stated, maps are attached and made integral parts of special description, but which are not brought into the body of the instrument by reference to plans or maps on file in the office of the registrar.
Again, section 2358 of the territorial law of conveyances (Rev. Taws ] lawaii 1905) makes it the duty of the registrar to make an entire literal copy of all instruments required to be recorded in his office. In our opinion, whatever may be the indispensable requisites to registration of conveyances. where reference is made to plats on file, special descriptions, made parts of instruments and complete without such references, must *308be recorded as parts of the instruments, just as the registrar was obliged to record them prior to the enactment of Act No. 23. Jefferies v. East Omaha Land Co., 134 U. S. 178, 10 Sup. Ct. 518, 33 L. Ed. 872; Morgan et al. v. Moore, 69 Mass. 319; Hutchcraft v. Lutwig et al., 13 Wash. 240, 43 Pac. 29; Davis v. Rainsford, 17 Mass. 207; Warville on Abstracts, p. 161; Lunt v. Holland, 14 Mass. 149.
We perceive no repugnancy between the general laws of the territory, relating to convej^ances, and Act No. 23, affecting the questions involved in this case. Giving all possible weight to the argument of the defendant in error, it carries us no farther than to a point where we may admit that the case presents difficulty in finding out just what the Legislature meant by Act No. 23, when considered with other statutes bearing upon titles and transfer of property. An aid in the solution of such a difficulty, however, lies, not only in the analysis of the statutes just hereinbefore made, but by resort to the title to Act No. 23, which reads:
“An act providing for the filing of plans and surveys of lands in the office of the registrar of conveyances.”
In United States v. Fisher, 2 Cranch, 358, 2 L. Ed. 304, Chief Justice Marshall said:
“Neither party contends that the title to an act can control plain words in the body of the statute; and neither denies that, taken with other parts, it may assist in removing ambiguities. Where the intent is plain, nothing is left to construction. Where the mind labors to discover the design of the Legislature, it seizes everything from which aid can be derived; and in such case the title claims a degree of notice, and will have its due share of consideration.”
It' is significant that nowhere in the title is there a word which discloses that the purpose of Act No. 23 was to amend or repeal the statutes requiring record of condemnation judgments, or record of conveyances of property, where maps are themselves attached to the deed' as included parts of the descriptions of the realty. We cannot extend the statute by construction or imply a repeal.
Defendant in error is a public officer; and, as his duty to record is ministerial, he is obliged to perform it. The procedure by application for writ of mándamus may be treated as one made necessary in order to carry out' the objects of the main case in eminent domain, and to give complete relief. ’ In this sense it is ancillary, and jurisdiction obtains. Roberts, Treasurer, v. United States, 176 U. S. 221, 20 Sup. Ct. 376, 44 L. Ed. 443.
This disposes of the material questions raised by the pleadings. The judgment of the District Court is reversed, and the cause is remanded, with directions to issue the writ as prayed for.